Citation Nr: 1643961	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  11-02 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a cervical spine (neck) disorder. 

2.  Entitlement to service connection for radiculopathy of the upper extremities secondary to a cervical spine condition.

3.  Whether the reduction of a10 percent disability rating for radiculopathy of the right lower extremity was proper.

4.  Whether the reduction of a 10 percent disability rating for radiculopathy of the left lower extremity was proper.

5.  Entitlement to a compensable disability rating for radiculopathy of the right lower extremity.

6.  Entitlement to a compensable disability rating for radiculopathy of the left lower extremity.

7.  Entitlement to an effective date prior to August 8, 2012 for award of special monthly compensation (SMC) based on the need for regular aid and attendance.

8.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1969 to December 1970.  He died in November 2012.  The appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In August 2013, the appellant was substituted for the Veteran for the purpose of pursuing his service connection claims. 

In a December 2009 rating decision, the RO awarded service connection for radiculopathy in the left lower extremity, and assigned a noncompensable evaluation, effective from May 29, 2009 (date of claim).  In addition, the RO declined to reopen a previously denied claim for entitlement to service connection for neck disorder, and denied claims for service connection for radiculopathy in the right lower extremity and upper extremities.  The Veteran appealed the initial assigned evaluation and denial of his claims. 

By the way of a November 2010 rating decision, the RO increased the assigned evaluation to 10 percent for radiculopathy in the left lower extremity and awarded service connection for radiculopathy in the right lower extremity and assigned a 10 percent evaluation, both awards effective from January 21, 2010.  However, in a February 2012 rating decision, the RO discontinued the separate 10 percent evaluations for radiculopathy in each lower extremity, and essentially, considered the Veteran's complaints involving his lower extremities as a part of the rating of his service-connected lumbar spine disability.  The Veteran appealed.  

In September 2013, the appellant withdrew a prior request for a Board hearing.

In October 2015, the Board determined the claims for increased rating for radiculopathy in both lower extremities, to include the propriety of the reduction from two compensable evaluations to a single non-compensable evaluation, was currently on appeal.  The Board remanded those matters to the RO (via the Appeals Management Center (AMC)) for further development and consideration of the issues.  In addition, the Board found that new and material evidence had been received to reopen the previously denied claim for service connection for neck disorder, and remanded the underlying claim as well as the claim for service connection for radiculopathy in the upper extremities to obtain a VA medical opinion.  The matters were re-adjudicated in a February 2016 supplemental statement of the case (SSOC).  

The record reflects that after the February 2016 SSOC, the appellant submitted additional evidence to the Board without a waiver of initial RO consideration.  The evidence consisted of VA and private medical records already associated with the claims file as well as arguments from the appellant.  As the newly submitted evidence is duplicative and contains only the appellant's similar arguments, the Board finds that the appellant is not prejudiced by the present adjudication of the issues on appeal.  38 C.F.R. § 20.1304 (c) (2015).

In addition, the appellant has initiated an appeal as to the assigned effective date of the award of SMC based on regular need for aid and attendance from the May 2016 rating decision, but she has not yet been issued a statement of the case on that matter.  

Finally, a claim for TDIU has been raised by the record and is considered part and parcel to the Veteran's appeal of his initial increased rating claims, and is therefore properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, the Veteran has reported that he is unable to work because of his service connected disabilities, to include his radiculopathy in his lower extremities.  He has been awarded a 100 percent evaluation for his lung cancer disability, effective from June 15, 2010, and awarded SMC based on need for regular aid and attendance, effective from August 8, 2012. 

The Board is cognizant of the decision of the United States Court of Appeals for Veterans Claims (Court) in Bradley v. Peake, 22 Vet. App. 280 (2008) in which the Court held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of SMC.  Here, however, the Veteran has been award SMC, effective August 8, 2012.  Hence, the concerns addressed in Bradley are not present currently as the Veteran has already been awarded SMC.  As such, only the issue of entitlement to a TDIU for the period on appeal prior to award of SMC is a part of the current appeal.  


The issues of entitlement to an earlier effective date for award of SMC based on regular need of aid and attendance and entitlement to a TDIU are REMAND to RO (via the AMC) for appropriate development. 


FINDINGS OF FACT

1.  The competent evidence of record does not demonstrated that the Veteran's current neck disorder, to include degenerative arthritis, had an onset during his period of service or the first year thereafter, and the preponderance of the competent evidence is against a finding that his current neck disorder is otherwise related to his period of service, to include his in-service injury, or as secondary to service-connected lumbar spine disability.

2.  The competent evidence of record demonstrates that the Veteran's current radiculopathy in upper extremities first manifested decades after his separation from service, and the preponderance of the competent evidence is against a finding that the Veteran's current radiculopathy in upper extremities is related to his period of service, to include his in-service injury, or as secondary to service-connected lumbar spine disability.

3.  The Veteran's service-connected radiculopathy in the left and right extremities were not rated as 10 percent disabling each for more than five years when the RO discontinued the ratings and essentially reduced them to noncompensable. 

4.  The RO's February 2012 decision reducing the Veteran's radiculopathy in his left and right lower extremity ratings was made based on one examination and without objective findings that the Veteran's disabilities had actually improved since a January 2010 VA treatment record, which formed the basis for the award of his 10 percent ratings.

5.  Throughout the pendency of appeal, the evidence of record shows that the Veteran's radiculopathy in his left extremity has been manifested is more consistent with mild impairment.

6.  Throughout the pendency of appeal, the evidence of record shows that the Veteran's radiculopathy in his right extremity has been manifested by no more than mild impairment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for neck disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for entitlement to service connection for radiculopathy in the upper extremities have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

3.  The February 2012 rating decision that discontinued the Veteran's radiculopathy in left lower extremity disability and essentially reduced the rating from 10 percent to noncompensable was not proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2015).

4.  The February 2012 rating decision that discontinued the Veteran's radiculopathy in right lower extremity disability and essentially reduced the rating from 10 percent to noncompensable was not proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2015).

5.  The criteria for an evaluation of 10 percent, and not higher, prior to January 21, 2010, for radiculopathy in the left lower extremity have met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8521 (2015).

6.  The criteria for an evaluation in excess of 10 percent since January 21, 2010 for radiculopathy in the left lower extremity have not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8521 (2015).

7.  The criteria for an evaluation in excess of 10 percent for radiculopathy in the right lower extremity have not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8521 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

With regard to the restoration/propriety of a reduction appeals, the Board notes that such appeals stem from a 38 C.F.R. § 3.105 (e) (2105) reduction, not a claim or application for benefits.  As such, it arises from an action initiated by the RO, not the Veteran.  The regulations pertaining to the reduction of disability evaluations contain their own notification and due process requirements.  See 38 C.F.R. § 3.105 (e), (i).  For this reason, the notice and assistance provisions do not apply to rating reductions.

With respect to the claims for increased ratings, VA sent a letter to the Veteran in June 2009 that addressed the notice elements concerning his service connection claim prior to the adjunction of the claim in the December 2009 rating decision. The Board finds that all VA's notices requirements have been satisfied.

In this case, the available record includes service treatment records, service personnel records, post-service VA and private medical treatment reports, and records from Social Security Administration (SSA), as well as the Veteran's and appellant's lay statements in support of the claims.  To the extent that any more recent records may remain outstanding, there is no indication that they are necessary for a fully informed adjudication of the claims. 

In addition, prior to his death, the Veteran was provided with VA examinations dated in June 2009, March 2011, and January 2012 in which the severity of his radiculopathy in his lower extremities were evaluated.  In addition, a February 2016 VA medical opinion was obtained that addresses the etiology of the Veteran's neck disorder and radiculopathy in upper extremities.  In each report, the VA examiner noted a review of the claims folder and recorded the Veteran's medical history, and the VA examination reports also contain the findings from the clinical evaluation.  Each VA examiners provided medical opinions which were supported by a rational statement.  The Board finds that VA examination reports and VA medical opinion report are adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

A review of the claims folder reveals that there has been compliance with the Board's 2015 remand directives, no further action is required and the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file. 

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159 (b).

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id. 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303 (b).

Service connection may be granted on a presumptive basis for certain chronic diseases if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310 (2015). When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104 (a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107 (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2015).  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran seeks entitlement to service connection for neck disorder and secondary radiculopathy in his upper extremities.  Prior to his death, the Veteran contended that his current neck disorder is related to an injury incurred during his period of service when he fell more than 15 feet.  The Veteran reported that he landed on his backside on rows of benches in boat, where his low back and neck both struck benches.  The Veteran reported that he received treatment in service for problems that resulted from this injury, and he experienced neck problems over the years since his period of service.  He further stated that he developed radiculopathy in his upper extremities as result of his neck problems.  See July 2009 and February 2011 statements in support of the case, as well as the report of a June 2009 VA examination.  

The medical evidence of record demonstrates that the Veteran has current diagnosis of degenerative disc disease in the cervical spine and radiculopathy in both upper extremities.  See VA and private treatment records as well as the June 2009 VA examination report.  Element (1), current disability, has been satisfied for both claims. 

The service treatment records do not show that the Veteran sought treatment for, or complained of, any neck or upper extremity problems during his period of service.  These records do show that in May 1970 the Veteran sustained injuries after he fell from a boat; however, these records only demonstrate that he complained of low back and associated left leg radiculopathy symptoms as result of that fall.  The report of a December 1970 examination prior to separation shows that the Veteran's spine and upper extremities were evaluated as normal.   An associated report of medical history is not available.  

The first post-service evidence of neck problems comes in December 1990 when the Veteran filed his original claim for service connection.  The report of a February 1991 VA general medical examination report shows the Veteran complained of neck pain since his in-service injury.  On clinical evaluation, the VA examiner noted that there was evidence of persistent neck pain on motion and x-ray evidence of straightening of cervical curve and narrowing of disc space at C6-C7.  No medical nexus opinion was given.  

The first evidence of radiculopathy in the upper extremities comes in May 2009 when the Veteran initiated the current claim on appeal.  A June 2009 VA x-ray report shows evidence of degenerative disc disease in the cervical spine.  Subsequent VA and private treatment records continue to show complaints of neck pain and associated neurologic symptoms in the upper extremities.  

The competent evidence of record does not demonstrate that the Veteran's current diagnosed degenerative disc disease of the cervical spine and radiculopathy in upper extremities had an onset during his period of service or within the first year after his separation from service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  Rather, the first diagnostic evidence of degenerative disc disease in the cervical spine comes decades after his period of service. 

With respect to in-service injury, the Board has considered the Veteran's reported history of neck injury that he sustained during his period of service.  Notably, the service treatment records do confirm that the Veteran sustained injuries from a fall in May 1970, despite the lack of complaints of neck problems at that time or during the remainder of his period of service.  As such, element (2), in-service injury has been shown. 

With respect to medical nexus or relationship, the Board finds that there is no favorable medical nexus opinion of record that supports a medical link between the current diagnosed neck disorder and associated radiculopathy in the upper extremities and the Veteran's period of service.  In this regard, the February 2016 VA examiner concluded that it was less likely than not that the Veteran's current neck disorder, degenerative disc disease of the cervical spine, is related to his period of service, to include in-service treatment for back injury.  

In support of this medical conclusion, the VA examiner stated that this medical conclusion was based on a review of the claims folder and findings from clinical evaluation.  The VA examiner noted that the Veteran did not complain of neck pain at the time of May 1970 injury or thereafter until 1990.  The VA examiner found that the 2009 x-ray evidence demonstrated that the Veteran's current neck disorder was likely the result of the normal aging and degeneration process.   In addition, the VA examiner concluded that the Veteran's radiculopathy in his upper extremities was related to his neck disorder as opposed to his period of service.  There is no medical opinion to the contrary. 

As noted above in the legal criteria above, under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third service-connection element for certain chronic diseases is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Degenerative arthritis and organic diseases of neurologic system are included on the list of chronic diseases under 38 C.F.R. § 3.309.  Here, the medical evidence fails to demonstrate that the Veteran's degenerative disc disease and radiculopathy manifested to a compensable degree with in the first year after separation, and it does not support a continuity of the Veteran's symptoms between his separation from service in 1970 and1991 when degenerative disc disease was first shown by diagnostic evidence.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330  (Fed. Cir. 2000) (to the effect that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service). 

The Board acknowledges the Veteran injured his spine during his period of service, which is supported by his service treatment records.  The Board also acknowledges the competence of the Veteran's statements that he has had symptoms involving his spine since his period of service.  These are competent recitations of facts as he recalls them.  However, no medical professional has associated with the Veteran's report of in-service back problem with his current diagnosed neck disorder.  Rather, the 2016 VA examiner has considered the Veteran's in-service treatment for 1970 injury as well as his reports of neck symptoms since then, but the VA examiner concluded that the Veteran's neck disorder did not have an onset during his period of service or was related to his period of service.  The Board finds that the VA examiner's opinion is more probative than the Veteran's reported history and weighs heavily against the claims. 

Accordingly, element (3), a nexus or relationship between the current diagnosed disorders and injury in service, have not been satisfied, and the Veteran's service-connection claim for neck disorder and radiculopathy in upper extremities fails on this basis. 

The Board has also considered the Veteran's assertions that his neck disorder and radiculopathy in upper extremities is secondary to his service-connected lumbar spine disorder.  In support of this assertion, the appellant has submitted medical literature which indicates that there may be a relationship between a gait disturbance and other orthopedic abnormalities and a neck condition.

The Board acknowledges the medical references submitted by the appellant supports the contention that the Veteran's neck disorder is secondary to his service-connected lumbar spine disability.  However, at most, these medical references can be afforded minimal probative value in this matter as they are not specifically based on the facts of the Veteran's case.  See Sacks v. West, 11 Vet. App. 314 (1998) (holding that medical treatise evidence that is "too general and inconclusive" to make more than a speculative link between the condition and active service is insufficient as to plausibility of the claim). 

In contrast, in the report of the February 2016 VA medical opinion, the VA examiner concluded that the Veteran's neck disorder and associated radiculopathy in upper extremities were not caused or aggravated by his service-connected lumbar spine disability.  Rather, the VA examiner found that the Veteran's current neck disorder was consistent with the natural aging and degenerative process, and his radiculopathy in the upper extremities was secondary to his current neck disorder.   This medical opinion was based on a review of the evidence, the medical history previously provided by the Veteran and clinical findings from June 2009 VA examination, and review of the medical literature, including the article submitted by the appellant.  

The Board has considered the Veteran's assertions that his neck disorder and associated radiculopathy in his upper extremities are related to his period of service or as secondary to his service-connected disability.  However, there is no indication in the record to suggest that the Veteran or the appellant has specialized training in orthopedic medicine so as to be able to provide an etiology between the Veteran's neck disorder and his period of service or secondary to lumbar spine disability through their observation of his symptomatology alone.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Rather, the more probative competent medical opinions of record come from the VA examiner, and that opinion weighs heavily against the Veteran's claims. 

In sum, the weight of the evidence is against a finding that the Veteran's neck disorder and radiculopathy in the upper extremities are related to service. Furthermore, the Board finds that the VA examiner's medical opinions carry more weight against the claims on secondary basis.  The preponderance of the medical evidence is against a finding that his disorders are etiologically related to the Veteran's period of service, to include as secondary to his service-connected disability.  As such, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  The claims must be denied.

3.  Propriety of Rating Reduction 

Disability rating are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014). 

Regulation 38 C.F.R. § 3.105 (e) (2015) allows for a reduction in the evaluation of a service-connected disability when warranted by the evidence but only after following certain procedural guidelines.  First, there must be a rating action proposing the reduction, and the Veteran must be given 60 days to submit additional evidence and to request a predetermination hearing.  If a hearing is not requested, and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105 (e), (i)(2). The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105 (e), (i)(2)(i).

For ratings which have been in effect for five years or more, the RO is to ensure the greatest degree of stability of disability ratings possible.  Those illnesses or disabilities subject to temporary or episodic improvement are not to be reduced on the results of any one examination, except in those cases where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  38 C.F.R. § 3.344 (2015).  Those provisions do not apply to ratings that have been in effect for less than five years.  Such disabilities are not considered to be stabilized, and are thus subject to improvement.  Reexamination disclosing improvement in those disabilities will warrant a reduction in rating.  38 C.F.R. § 3.344 (c). 

Additionally, in any disability rating reduction case, regardless of whether the rating has been in effect for five years or more, certain general regulations need to be considered.  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence shows an actual change in disability and whether examination reports showing change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that any improvement actually represents an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413 (1993); 38 C.F.R. §§ 3.344 (c), 4.1, 4.2, 4.10, 4.13 (2015).  Moreover, if the examination report used to assess a Veteran's disability contains insufficient detail or is not supported by the pertinent evidence of record, it must be returned as inadequate for rating purposes.  38 C.F.R. § 4.2.

Initially, the Board concludes that VA has complied with the notification requirements applicable to the reduction of a disability evaluation.  Specifically, an August 2011 proposal informed the Veteran of the proposed reductions, the evidence, and reasons and bases for the proposed reductions.  A September 2011 letter accompanying the proposal informed the Veteran of his right to submit additional evidence or argument and to present such evidence or argument at a personal hearing, pursuant to 38 C.F.R. § 3.105 (e), (i).  The reductions, following the 60-day period to allow evidence to be submitted, were adjudicated in a February 2012 rating decision, the subject of this appeal.  In a February 2012 letter, the RO informed the Veteran that the reductions would take effect May 1, 2012.

Additionally, in this case, the Veteran's separate ratings for radiculopathy in each lower extremity were in effect for a period of less than 5 years.  Therefore, the provisions of 38 C.F.R. § 3.344 (a) are not for application. 

The December 2009 rating decision shows that the Veteran was originally awarded a noncompensable evaluation for radiculopathy in his left lower extremity based on the findings of a June 2009 VA examination report.  That examination report showed a diagnosis of radiculopathy based on subjective complaints of constant radiating pain down his left leg from his low back, despite the normal neurologic evaluation.  

The November 2010 rating decision shows that the assigned evaluation was increased to 10 percent for the radiculopathy in the left lower extremity and a 10 percent evaluation was awarded for radiculopathy in the right lower extremity based on the findings in a January 21, 2010 VA treatment record.  In that VA treatment record, it was recorded that the Veteran had bilateral radiculopathy in his lower extremities based on subjective complaints of radiating pain, tingling and numbness in his lower extremities and objective clinical evidence of decreased sensation in the left leg and decreased strength in both legs. 

The results of a January 2012 VA examination formed the primary basis for the RO's February 2012 discontinuation of the Veteran's disability of bilateral radiculopathy in lower extremities disability rating, and reduced the 10 percent each to noncompensable as a part of the his service-connected lumbar spine disability.  The 2012 VA examination report shows the Veteran complained of radiating pain down both legs and complained of numbness in his left leg.  It was noted that MRI report revealed findings of degenerative changes at multiple levels of the lumbar spine and slight nerve root involvement at L5.  On neurologic evaluation, there was objective evidence of decreased reflexes in both lower extremities and decreased sensation in the left lower extremity.  The Veteran had good muscle strength in both legs.  The VA examiner found that the Veteran's lumbar radiculopathy in his lower extremities caused him pain, but his neurologic involvement did not result in weakness in the lower extremities or his inability to ambulate. 

In the 2012 examination report, the VA examiner does not specifically address whether the Veteran's service-connected bilateral radiculopathy in the lower extremities had improved since the previous June 2009 VA examination or January 2010 VA treatment record.  On the contrary, the 2012 VA examiner made no mention of those prior findings.

Based on a careful review of the evidence of record, the Board finds that the discontinuation, and essential reduction, of the Veteran's 10 percent rating for each lower extremity was improper.  The Board is mindful that, in reducing the Veteran's rating, the RO weighed the results of the Veteran's 2012 VA examination, which indicated that his service-connected disabilities did not result in his lower extremity weakness or inability to ambulate.   However, in light of the Veteran's lay statements regarding functional impairment and objective evidence decreased reflexes and sensation, as well as the confirmation of such in both prior and subsequent VA medical records, the Board finds that the RO did not consider all of the evidence in determining that a reduction was proper under Diagnostic Code 8520.  See 38 U.S.C.A. § 4.124 a. 
 
In this regard, the Board notes finds that the evidence of record does not demonstrate actual improvement in either the left or right lower extremity, as the Veteran continued to experience constant pain and reduced reflexes in both lower extremities, and decreased sensation in the left lower extremity.  Consequently, the Board finds that the evidence of record was insufficient for the RO to reduce the Veteran's disability ratings and, thus, those reductions were improper. 

Accordingly, the previously assigned 10 percent ratings for the Veteran's service-connected radiculopathy in the right and left lower extremities are restored as of the date of reduction on May 1, 2012.  The appeal is allowed to that extent.

4.  Increased Initial Rating 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

Where an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently assigned separate disability ratings for radiculopathy in his right and left lower extremities.  His radiculopathy in his left lower extremity has been assigned a noncompensable evaluation prior to January 21, 2010, and thereafter, assigned a 10 percent evaluation, and his radiculopathy in his right lower extremity has been assigned a 10 percent under the criteria associated with Diagnostic Code 8520, concerning the sciatic nerve.  38 C.F.R. § 4.124a (2015). 

Under Diagnostic Code 8520, complete paralysis of the sciatic nerve warrants an 80 percent evaluation; with complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6. Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue. Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

The Board finds that the evidence of record shows that the severity of the Veteran's radiculopathy in the left lower extremity support the criteria associated with a 10 percent evaluation, but not higher, for period prior to January 21, 2010.  However, the preponderance of the evidence is against a finding that his radiculopathy in each lower extremity supports an evaluation in excess of 10 percent at any point during the period under appeal.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The record shows that the Veteran has consistently complained of radiating pain with symptoms of tingling and numbness in his right and left lower extremities. While there have not always been objective symptoms of radiculopathy on clinical examination, he was assessed with radiculopathy in the left lower extremity in June 2009 by VA examiner based on his reported symptomatology.   Also, clinical evaluation on January 21, 2010 showed evidence of decreased reflexes and strength in both lower extremities and the Veteran was assessed with radiculopathy in both of his lower extremities. 

In addition, a March 2011 VA general medical examination report, performed in conjunction with Veteran's claim for aid and attendance, shows findings of decreased reflexes and decreased muscle strength in both lower extremities.  However, in a July 2011 VA medical opinion report, the VA examiner found that the Veteran had only mildly reduced muscle strength in his lower extremities that did not support the need for wheelchair to ambulate.  

The findings from the January 2012 VA neurologic examination report revealed objective evidence of decreased reflexes in both lower extremities and slight decreased sensation in the left lower extremity, but evidence of good muscle strength in both legs.  There was no evidence of muscle atrophy in the lower extremities.  The VA examiner found that the Veteran's lumbar radiculopathy in his lower extremities caused him pain, but his neurologic involvement did not result in weakness in the lower extremities or his inability to ambulate. 

The Board finds that the Veteran's disabilities in his right and left lower extremities support mild disability picture warranting the assignment of a 10 percent rating in each leg under Diagnostic Code 8520 for neuritis of the sciatic nerve for the entire applicable period under appeal.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

At no point during the period under appeal does the evidence of record demonstrate moderate or moderately severe disabilities to warrant an evaluation in excess of 10 percent in the right leg.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  In this regard, the medical findings only demonstrate some reflex deficit and mild muscle strength deficit in both lower extremities and evidence of slight decrease in sensation in the left lower extremity.  There is no indication of more severe neurologic involvement to warrant higher evaluations in the right lower extremity.  38 C.F.R. § 4.124a.  Moreover, at no point has there been objective evidence of limitation of motion or weakness in his feet so as to be characterized as more severe symptomatology in other to warrant an evaluation in excess of 10 percent rating under Diagnostic Code 8520.  See 38 C.F.R. § 4.124a.

The Board has considered that the Veteran's treating VA and private physicians have assessed the severity of his bilateral radiculopathy in the lower extremities as "severe" in nature.  See June 2012 private medical statement from Dr. L.S., and August 2012 VA application for housebound assistance.  However, neither of those medical records provided details of the clinical evidence supports that assessment of "severe" radiculopathy.  Moreover, the 2012 VA examiner determined that the Veteran's radiculopathy does not actually result in weakness in the legs or inability to ambulate, which supported the finding for need for VA housebound assistance in 2012.  As detailed above, the clinical evidence does not demonstrate more than mild impairment in either leg.  

The Board finds that the Veteran's radiculopathy in his left and right lower extremities has been manifested by no more than mild incomplete paralysis of the sciatic nerve during the entire pendency of the appeals.  Hence, as the disability picture does not more nearly resemble that of moderate or moderately severe incomplete paralysis to support evaluations in excess of 10 percent.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

In making these determinations concerning the right and left lower extremity radiculopathies, the Board acknowledges the Veteran's reports of constant pain, tingling, and numbness.  The Veteran is competent to report these symptoms.  The objective evidence, however, is not consistent with the claimed level of disability due to the service-connected radiculopathy, and these objective findings are considered more probative than the Veteran's statements offered in connection with claims for increased compensation.

In short, after a review of all the evidence of record for the entire period under consideration, the Board finds that ratings of 10 percent, and no more, are warranted for radiculopathy in the left lower extremity for the period prior to January 21, 2010, and evaluations in excess of 10 percent for both left and left lower extremity radiculopathy are not supported by the record at any point during the period under appeal.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520. 

Other Considerations 

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321 (b) (1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

As discussed, the symptoms associated with the Veteran's lower extremity radiculopathies are reasonably contemplated by the established schedular criteria. That is, the applicable rating criteria consider radiating pain and associated neurologic impairment.  Higher schedular evaluations are available for greater levels of disability. 

As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate, and no referral for extraschedular evaluation is required.  Id.

The Board has also considered whether a claim for a total disability rating due to individual unemployability (TDIU) has been raised by the record and is considered part and parcel to the Veteran's appeal of his initial increased rating claims, and it is addressed in the remand section below.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  


ORDER

Entitlement to service connection for a neck disorder is denied. 

Entitlement to service connection for radiculopathy in the upper extremities is denied. 

Restoration of a 10 percent evaluation for radiculopathy of the left lower extremity, from May 1, 2012, is granted.

Restoration of a 10 percent evaluation for radiculopathy of the right lower extremity, from May 1, 2012, is granted.

Entitlement to an initial evaluation of 10 percent, and not higher, prior to January 21, 2010, for radiculopathy of the left lower extremity, is granted. 

Entitlement to an evaluation in excess of 10 percent since January 21, 2010 for radiculopathy of the left lower extremity is denied. 

Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the right lower extremity is denied.


REMAND

As noted in the Introduction, a claim for entitlement to TDIU has been raised by the record as part of the underlying claim for an increased initial evaluations rather than a separate claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the outcome of this matter is impacted by the appellant's appeal of the assigned effective date for the award of SMC based on the need for regular aid and attendance, which still requires the issuance of a SOC.  

It would be prejudicial to the appellant for the Board to consider the TDIU claim at this instance.  Instead, the appropriate course of action is to remand both matters pending the appropriate action regarding the claim for earlier effective date. 

Accordingly, the case is REMANDED for the following action:

1.  The appellant and her representative must be provided a Statement of the Case addressing the claim for an earlier effective date for the award of a SMC based on need for regular aid and attendance.  If, and only if, the appellant files a timely substantive appeal should these issues be returned to the Board.  See 38 C.F.R. § 19.29 (2015).

2.  After the appropriate time following the issuance of the SOC, and undertaking any development deemed necessary, readjudicate the issue of entitlement to TDIU, including on an extra-schedular basis in accordance with 38 C.F.R. § 4.16 (b), based on the Veteran's service-connected disabilities for the period prior to the award of SMC (l).  If the benefits sought on appeal remains denied, the appellant and her representative should be furnished an appropriate SSOC and provided the appropriate time period within which to respond.  The case should thereafter be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369  (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veteran's Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


